Citation Nr: 0606376	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-20 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date for an award of service 
connection for post-traumatic stress disorder (PTSD) with 
anxiety, prior to January 16, 2003.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Regional 
Office (RO) that granted service connection for PTSD with 
anxiety, and assigned a 30 percent evaluation, effective 
January 16, 2003.  The veteran disagreed with both the 
effective date of the award and the rating that was assigned.  

The RO subsequently assigned a 70 percent evaluation for PTSD 
with anxiety, and granted a total rating based on individual 
unemployability due to service-connected disability, both 
effective January 16, 2003.  In response to a statement of 
the case addressing the issue of entitlement to an increased 
rating for PTSD, the veteran submitted a statement in 
February 2004 in which he argued that an earlier effective 
date for the award of service connection for PTSD should be 
assigned.  Since a substantive appeal with respect to the 
issue of entitlement to an increased rating for PTSD has not 
been submitted, this decision is limited to the issue set 
forth on the preceding page.


FINDINGS OF FACT

1.  The veteran submitted a claim for service connection for 
PTSD on January 16, 2003.

2.  By rating action dated in August 2003, the RO granted 
service connection for PTSD with anxiety, and assigned an 
effective date of January 16, 2003.


CONCLUSION OF LAW

The criteria for an award of service connection for PTSD with 
anxiety, prior to January 16, 2003, have not been met.  
38 U.S.C.A. § 5101 (West 2002); 38 C.F.R. §§ 3.151, 
3.400(b)(2) (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

If, in response to notice of its decision on a claim for 
which VA has already given section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  In the present case, the claim regarding 
an earlier effective date for an award of service connection 
for PTSD stems from a notice of disagreement with a rating 
decision which adjudicated entitlement to service connection 
for PTSD.  Adequate VCAA notice was provided as to that issue 
in February 2003.  Such notice apprised the veteran of the 
information and evidence needed to substantiate the claim, as 
well as his and VA's responsibilities in obtaining such 
evidence.  He was also requested to provide evidence he had 
pertinent to the issue of service connection to VA.  As such, 
VA is not required to provide notice of the information and 
evidence necessary to substantiate the newly raised claim for 
an earlier effective date.  VAOPGCPREC 8-2003.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's application for compensation and private and VA 
medical records.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Legal criteria and analysis

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.

The facts in this case are not in dispute.  The veteran's 
initial claim for service connection for PTSD was received on 
January 16, 2003.  Since the claim was filed more than one 
year following the veteran's discharge from service, when 
service connection was granted, the RO assigned the date the 
claim was received, that is, January 16, 2003, as the 
effective date of the award.

The veteran argues that an earlier effective date is 
warranted.  He asserts that the clinical evidence documents 
that he has been treated for PTSD since 1987 or 1992, and 
that, therefore, the effective date of the award should be 
retroactive to his initial treatment.  He has furnished a 
statement from his private physician that reflects treatment 
since 1992 for PTSD.  He maintains that he was not aware that 
he could file a claim.  

As noted above, the law is quite clear that when a claim for 
service connection is initially filed more than one year 
following the veteran's separation from service, the 
effective date will be the date of the claim or the date 
entitlement arose, whichever is later.  In this case, private 
clinical records show a diagnosis of PTSD as early as 1992.  
These records were not submitted until 2003.  

The Board acknowledges that VA outpatient treatment records 
dated in November 2002 also show diagnoses of PTSD and 
anxiety disorder, but 38 C.F.R. § 3.157(b) (2005) is 
inapplicable in this case since the veteran's claim was not a 
claim for an increased rating or a reopened claim.  In 
reaching this decision, the Board notes that the effective 
date of service connection cannot be based on the date of the 
earliest medical evidence demonstrating a causal connection.  
It must be based on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
See Lalonde v. West, 12 Vet. App. 377, 382 (1999) (Since the 
appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records cannot 
be construed as an informal claim).  The provisions of 
38 C.F.R. § 3.157(b) (2005) are, therefore, inapplicable.  
Accordingly, there is no basis in the record for an effective 
date for an award of service connection for PTSD with anxiety 
prior to January 16, 2003.



ORDER

An effective date for an award of service connection for PTSD 
with anxiety prior to January 16, 2003, is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


